COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
JOSE SOTO,                                                        )
                                                                              )              No.  08-03-00307-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )             
120th District Court
DUST-TEX SERVICES, INC.,                             )
                                                                              )         
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 2002-2655)
                                                                              )
 
MEMORANDUM  OPINION
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal pursuant to Tex.R.App.P. 42.1(a)(1),
which states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        In accordance with a motion of
appellant, the Court may dismiss the appeal or affirm the appealed judgment or
order unless 
disposition would prevent a party from seeking relief to which it
would otherwise be entitled.
 
The Court has
considered this cause on the appellant=s
motion and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
April
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.